DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Annals Academy Med, 2012) in view of Brandt et al. (Clinical Orthopaedics, 2001) and Lopa et al. (European Cell Mat., 2014) and Francis (Cytotech, 2010).
The claims are directed to compositions and kits for treating articular cartilage defects that include a therapeutically effective amount of fat-derived mesenchymal progenitor cells, human serum albumin and sodium hyaluronate.
Applicants have amended the claims to recite that the composition “consists essentially of” the fat-derived mesenchymal progenitor cells, human serum albumin and sodium hyaluronate.  
According to MPEP 2111.03:
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase 'consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989)

As applicants’ disclosure has not provided a clear indication of what the basic and novel characteristics actually are (that would not be present if other specific components were present), “consisting essentially of” is being construed as equivalent to “comprising”.  
Lee et al. teach use of mesenchymal stem (“progenitor”) cells (MSCs) in conjunction with hyaluronic acid for cartilage repair of the human knee (Title); Lee et al. specifically teach injection of bone-marrow derived MSCs which are stored in autologous serum (which inherently contains human serum albumin), followed by injection of hyaluronic acid (Synvisc®, hylan G-F 20). (p. 512-513, “Operative Protocol (Study Group)”).
Lee et al. teach hyaluronic acid, not the closely related sodium hyaluronate; and teach MSCs are bone-marrow derived, not fat-derived. Lee et al. does not teach a composition having the cells and hyaluronic acid together.
Brandt et al. teach using sodium hyaluronate for intraarticular knee injection in patients with osteoarthritis is effective and clinically well tolerated. (Title, Abstract). Brandt et al. teach that hyaluronic acid preparations have been previously been used in intraarticular treatment. (p. 131, 1% col., 1° full para.).
Lopa et al. teach that fat-derived mesenchymal stem cells isolated from different areas (infrapatellar fat pad) (IFP) and knee subcutaneous adipose tissue (ASC) possess specific features, despite having similar cell surface markers, that make them preferable for cartilage- based treatments. (Abstract). More specifically, Lopa et al. teach that while both cell types displayed cell surface markers typical of mesenchymal stem cells (CD90+/CD73+/CD29+ and CD45-), IFP-MSCs had higher amounts of glycosaminoglycans, making them a superior choice when chondrogenic potential is desired.
Lee et al. teaches a composition having 10 million cells in 2 mL of the patient’s own serum, but does not teach a composition or kit where human serum albumin is 0.5-2% or where the volume ratio of sodium hyaluronate to human serum albumin (HSA) is 2-5:1.
Francis teaches that albumin is present in serum at a level of about 50 mg/mL and that it makes up about 60% of total protein in serum. (p. 2, 1% col., 2" full para.). Francis teaches that recombinant HSA at 5 mg/mL (0.5%) is a more reliable and better medium component than BSA, supports differentiation of stem cells and can be associated with improved functionality of stem cells in culture, and the high cost is offset by the benefits when used in tissue engineering and stem cell therapy. (p. 11; pg. 12-13, “Concluding Remarks”)
With respect to the obviousness of combining the cells and hyaluronate into a single composition, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). MPEP 2144.06, I.
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the composition taught by Lee et al. to substitute both fat-derived MSCs and sodium hyaluronate because it would have been obvious to substitute one known element for another to obtain predictable results. Substituting sodium hyaluronate as taught by Brandt et al. for the hyaluronic acid taught by Lee et al. would have led to predictable results with a reasonable expectation of success because Brandt et al. explicitly teach that different hyaluronic acid-based preparations have been used in intraarticular injections and conduct their evaluation with a specific sodium hyaluronate product, concluding
that the product is effective and well-tolerated. Substituting fat-derived MSCs as taught by Lopa et al. for the bone marrow derived MSCs taught by Lee et al. would have led to predictable results with a reasonable expectation of success because Lopa et al. teach that while MSCs possess similar cell surface marker profiles (identifying them as MSCs), MSCs derived from fat, and more specifically IFP-MSCs demonstrate increased capacity for chondrogenic differentiation, an attribute desired when treating intra-articular joints.
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the composition of Lee et al. to incorporate HSA at 0.5-2% and at a volume ratio with sodium hyaluronate to 2-4:1 because it would have been obvious to combine prior art elements according to known methods to yield predictable results.
Substituting HSA at 0.5-2% or higher (as taught by Franicis) in place of the autologous serum used by Lee et al. would have led to predictable results with a reasonable expectation of success because Francis teaches that HSA is used in products associated with stem cells, is a better choice than FBS and may improve stem cell functionality and viability. Decreasing the percentage of HSA from that found in the patient’s serum would have been an obvious modification, as Francis teach that use of HSA increases the cost of the product, so starting at a lower percentage and then adjusting by adding more if needed would have been undertaken as a cost-saving measure.
Increasing the percentage of sodium hyaluronate in the composition (or provided in a kit) and thus, arriving at a composition in the claim volume ratio would have been obvious as Brandt et al. teach that the concentration of hyaluronate in the synovial fluid of patients with knee osteoarthritis is lower than that of normal synovial fluid (pg. 131, 1st col., 1st full para.); therefore if not constrained to choose a commercial preparation, increasing the concentration of sodium hyaluronate (enabling a site-specific increase in concentration upon injection) might provide additional therapeutic significance.
With respect to claims 2, 3, 10 and 11, Lee et al. teach using flow cytometry to confirm cultured cells are mesenchymal stem cells (CD90+, CD34-) and culturing the cells to determine culture plate adherence. While Lee et al. does not explicitly teach the purity of the MSCs they use, the methods taught by Lee et al. could be implemented until the claimed MSC purity parameters were met. Additionally, Lopa et al. teach that presence of fat-derived MSC cell surface biomarkers (CD29+/CD73+/CD90+) and absence of other stem cell biomarkers (CD45-) is merely a starting point for selecting a specific fat-derived MSC population that is therapeutically maximized. (Abstract); as such, it is routine for those in the art to purify and/or enrich MSC cell populations to achieve the desired level of concentration of desired cell type (MSCs in the present case) and to eliminate non-desired cells.
With respect to claim 4, Lee et al. teach 10 million cells were ready for injection (pg. 513, 1st col., 3 full para.) and 2 million cells/cm2 were used (pg. 513, 2nd col, top partial para.), rendering obvious making a composition having between 2 and 10 million (106) cells in it.
With respect to claims 5 and 12, as evidenced by Kyurkchiev et al., it is known that mesenchymal stem cells secrete cytokines, such as TGF-B and VEGF (Title, pg. 551, Table 1; pg. 557-558 “Transforming Growth Factor Beta”). Applicants have not provided any indication, either as claimed or in their original disclosure, that the cytokine profile of claim 12
is specific to a particular type of fat-derived MSC, so it is assumed that the cytokine profile of a purified, fat- derived MSC would meet this limitation.
With respect to claim 9, it would have been obvious to have used a solution of sodium hyaluronate concentrated at 15-25 wt%, as Brandt et al. uses a commercial preparation with a lower percentage, but teach that the concentration of hyaluronate in the synovial fluid of patients with knee osteoarthritis is lower than that of normal synovial fluid (pg. 131, 15 col., 1% full para.); therefore if not constrained to choose a commercial preparation, increasing the concentration of sodium hyaluronate (thereby, enabling a site-specific increase in concentration upon injection) might provide additional therapeutic significance.
With respect to claim 14, Lee et al. (as modified by the secondary references) teach that the composition is the active ingredient.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Annals Academy Med, 2012), Brandt et al. (Clinical Orthopaedics, 2001), Lopa et al. (European Cell Mat., 2014) and Francis (Cytotech, 2010) as applied to claims 1-6, 8-12, and 14-16 and further in view of Bruder et al. (U.S. Patent No. 6,355,239).
Lee et al. does not teach a composition that is in unit dosage form with a volume of 4 mL or less.
Bruder et al. teach that mesenchymal stem cells are routinely packaged in unit dosage form, (para. [0030)).
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the composition of Lee et al. to incorporate offering it in unit dosage form with a volume of 4 mL or less because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Offering the MSC composition in unit dosage form (as taught by Bruder et al.) would have led to predictable results with a reasonable expectation of success because Bruder et al. teach that this is a standard format for packaged MSCs; while Bruder et al. does not teach a specific volume, it would have been obvious for the volume to be 4 mL or less because Bruder et al. indicates that the cells can be provided for intravenous administration as an ampoule. (para. [0030)).
Response to Arguments
Applicant's arguments filed Feb. 21, 2022 have been fully considered but they are not persuasive. 
Applicants assert that other components should be excluded by the transition phrase “consisting essentially of” because HSA (required by the claims) is known to interact with other components in the medium, so therefore having additional elements would result in interactions (due to the extra components) which are not part of the essential invention.  
	This is not persuasive because, as explained above, there is no clear indication in the specification or claims of what the basic and novel characteristics of the invention are, such that it can be determined what constituents are included within “consisting essentially of” and what constituents would be excluded.  While applicants have indicated a reason for excluding certain components, that reasoning is not provided in their disclosure.  As such, the transition phrase is construed as equivalent to comprising. 
	Applicants assert that a skilled artisan would not have been motivated to increase the concentration of sodium hyaluronate to the claimed range, as Brandt teaches 15 mg/mL is a high concentration and the concentration present in a healthy knee is 10 mg/mL.  
This is not persuasive because Brandt et al. teach that the concentration of hyaluronate in the synovial fluid of patients with knee osteoarthritis is lower than that of normal synovial fluid (pg. 131, 1st col., 1st full para.); therefore increasing the concentration of sodium hyaluronate (enabling a site-specific increase in concentration upon injection) might provide additional therapeutic significance.
	Applicants assert that the essence of Francis’s teaching is using albumin in cell culture media to culture stem cells in vitro, so adding high viscosity sodium hyaluronate would teach away from Francis’s purpose of in vitro culturing cells.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Francis reference is cited to demonstrate that albumin is present in serum and, while Francis’s experiments are conducted in vitro, Francis clearly intends these results to be extended to the in vivo setting, as the Concluding Remarks address the benefits of using human serum albumin in tissue engineering and stem cell therapy.  
For at least these reasons, applicants’ arguments are not persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA E KNIGHT/Primary Examiner, Art Unit 1632